       Case: 1:18-cr-00043-TSB Doc #: 96 Filed: 04/30/20 Page: 1 of 5 PAGEID #: 982




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

  UNITED STATES OF AMERICA,                        :   Case No. 1:18-cr-00043
                                                   :
                                 Plaintiff,        :   Judge Timothy S. Black
                                                   :
  v.                                               :
                                                   :   REPLY MEMORANDUM IN SUPPORT
  YANJUN XU,                                       :   OF MOTION FOR TRANSFER OF
       a/k/a Xu Yanjun,                            :   PRETRIAL DETAINEE UNDER
       a/k/a Qu Hui,                               :   COURT SUPERVISION
       a/k/a Zhang Hui,                            :
                                                   :   (FILED UNDER SEAL)
                              Defendant.           :



          The government spends much of its memorandum discussing the statutory and regulatory

regime established by Congress to delegate to the Attorney General, U.S. Marshals Service and

Bureau of Prisons (“BOP”) responsibility for the placement and day-to-day care of inmates and

pretrial detainees. The government argues strenuously that in light of this regime and the

particularized expertise of these agencies, courts in the normal course should show significant

deference to decisions made by the U.S. Marshals Service and BOP regarding the placement,

supervision and care of pretrial detainees. With respect to these propositions, the parties are in

full agreement.

          Defendant disagrees strongly, however, with the government’s implication that the

existence of this regime completely divests a presiding District Court Judge of his or her inherent

authority to address matters relating to pretrial detainees locked up pursuant to his or her Court

order. To the extent the government is implying a court loses all authority to supervise and care

for a pretrial detainee once he or she is placed in a detention facility (BOP or otherwise), it has

failed to cite any case so holding. To the contrary, the government’s own cases recognize the


27138157.1
    Case: 1:18-cr-00043-TSB Doc #: 96 Filed: 04/30/20 Page: 2 of 5 PAGEID #: 983




inherent authority of a District Court Judge to address matters relating to pretrial detainees who

remain under its supervision and care and, of particular relevance given the current Covid-19

crisis, acknowledge that court intervention may be appropriate in the face of “special” or

“extraordinary” circumstances. See, e.g. United States, v. Stile, No. 1:11-cr-00185-JAW, 2013

WL 12195872, *2 (D. Me. Nov. 27, 2013) (the existence of special circumstances may justify

court intervention in the discretionary decision-making of the U.S. Marshals Service regarding

the housing and transport of a pretrial detainee awaiting trial); Moyers v. Shudan, No. 3:07-cv-

393, 2009 WL 1813969, *2 (E.D. Tenn. June 24, 2009) (normal deference afforded discretionary

decision-making of the U.S. Marshals Service regarding the housing of federal prisoners may

give way in the face of “extraordinary circumstances.”); see also Falcon v. U.S. Bureau of

Prisons, 852 F. Supp. 1413, 1422 (S.D. Ill. 1994), aff’d 52 F.3d 137 (7th Cir. 1995) (noting the

Sixth Amendment rights of a pretrial detainee are best addressed not in a separate habeas action

but “in the criminal case”).1

        The government does not dispute the nature of the Covid-19 crisis in Southern Michigan

and at FCI Milan. Nor does the government contest other key factual allegations asserted by

Defendant in support of his motion, including:

                FCI Milan’s protocols have failed to halt the spread of the virus throughout the
                 facility;


1
  Additional cases cited by the government affirm a District Court Judge’s authority to intervene to
protect the constitutional rights of a pretrial detainee. See, e.g., United States v. Espinoza-Arevalo, No.
14-00332-02-CR-W-BP, 2015 WL 9598299 (W.D. Mo. Dec. 30, 2015) (recognizing court’s authority to
act upon a pretrial detainee’s complaints that his constitutional rights were violated by circumstances of
his confinement by the United States Marshal); Procunier v. Martinez, 416 U.S. 396, 405-06 (1974)
overruled by Thornburgh v. Abbott, 490 U.S. 401 (1989) (recognizing that prison administrator’s
discretion is not unlimited and thus “a policy of judicial restraint cannot encompass any failure to take
cognizance of valid constitutional claims whether arising in a federal or state institution.”); Bell v.
Wolfish, 441 U.S. 520, 535 (1979) (acknowledging court’s authority to ensure that conditions of detention
do not amount to punishment of the pretrial detainee).


                                                         2
27138157.1
    Case: 1:18-cr-00043-TSB Doc #: 96 Filed: 04/30/20 Page: 3 of 5 PAGEID #: 984




                                                                                  ;

             

                                                      ;

             


                                                  ;

             


                The many obstacles Defense counsel was already encountering in conferring with
                 Defendant and preparing for trial – including an 8-hour round trip and restricted
                 visitation schedule – have only been exacerbated by the Covid-19 crisis.

        As the cases cited both by Defendant and the government attest, this Court retains its

inherent authority to intervene in the discretionary decision-making of the U.S. Marshals Service

and BOP to protect the constitutional rights and health and safety of Defendant – a pretrial

detainee who is presumed innocent and has been convicted of nothing. Certainly it would be

difficult to envision a crisis situation more likely to constitute “special” or “extraordinary”

circumstances warranting court intervention than the Covid-19 epidemic we are experiencing

currently                                                             .

        Defendant and his counsel appreciate fully the myriad and complex factors that go into

placing and caring for inmates and detainees.



                                                                                             By this

Motion, Defendant is not asking the Court, alone and without consultation, to order Defendant’s




                                                          3
27138157.1
    Case: 1:18-cr-00043-TSB Doc #: 96 Filed: 04/30/20 Page: 4 of 5 PAGEID #: 985




transfer to a particular detention facility.



                                               allow for more ready access to counsel as trial

approaches.

        This case and the threat the Covid-19 pandemic and outbreak at FCI Milan pose to

Defendant’s health and well-being cannot be overstated. By this Motion, Defendant respectfully

seeks only that the Court exercise its inherent and statutory authority to look into the

circumstances and conditions of his detention and, in consultation with the U.S. Marshal’s

Service and BOP, explore whether there might be an alternative to FCI Milan that may more

effectively ensure Defendant’s health and well-being and allow for more ready access to counsel

as they prepare for trial.

                                                       Respectfully submitted,


                                                       /s/ Ralph W. Kohnen
                                                       Ralph W. Kohnen (0034418)
                                                       Jeanne M. Cors (0070660)
                                                       Robert K. McBride (pro hac vice)
                                                       Taft Stettinius & Hollister LLP
                                                       425 Walnut Street, Suite 1800
                                                       Cincinnati, Ohio 45202-3957
                                                       Telephone: (513) 381-2838
                                                       Fax: (513) 381-0205
                                                       kohnen@taftlaw.com
                                                       cors@taftlaw.com
                                                       rmcbride@taftlaw.com

                                                       COUNSEL FOR DEFENDANT




                                                         4
27138157.1
    Case: 1:18-cr-00043-TSB Doc #: 96 Filed: 04/30/20 Page: 5 of 5 PAGEID #: 986




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2020 a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties in this case by operation of the Court’s CM/ECF
system. Parties may access this filing through the Court’s system.


                                                    /s/ Ralph W. Kohnen




                                                   5
27138157.1
